DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/22 has been entered.
 
Response to Arguments
Applicant’s arguments, see response, filed 5/23/22, with respect to claims 1, 3-4, 6-19 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn, in view of the amendments and arguments, and a notice of allowance has been issued below.

 Allowable Subject Matter
Claims 1, 3-4, 6-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record does not teach or suggest a method for manufacturing an optical device comprising a first outer substrate having a curved surface substrate, a second outer substrate disposed opposite to the first outer substrate, and an active liquid crystal element or a polarizer encapsulated by an encapsulating agent between the first and second outer substrate; the method comprising: holding the first outer substrate in a planar state by suction or pressurization; attaching the active liquid crystal element or the polarizer to one side of the first outer substrate via the encapsulating agent, wherein the active liquid crystal element comprises two base films disposed opposite to each other and an active liquid crystal layer between, wherein the encapsulating agent is placed between the first outer substrate and the active liquid crystal element or the polarizer and is placed on side of the active liquid crystal element or the polarizer; releasing the suction or pressurization to return the first outer substrate to a curved surface state; attaching the second outer substrate through the encapsulating agent to an upper part of the active liquid crystal element or the polarizer, in combination with the remaining features in the claim.
The prior art of Woo (US 2015/0168792 A1 of record) discloses a first outer substrate having a curved surface substrate (Woo, Figure 3, first outer substrate SUB1), a second outer substrate disposed opposite to the first outer substrate (Woo, Figure 3, second outer substrate SUB2), and an active liquid crystal element or a polarizer encapsulated by an encapsulating agent between the first and second outer substrate (Woo, Figure 2B, active liquid crystal element LC; Paragraph 0040). Woo fails to disclose a step of holding the first outer substrate in a planar state by suction or pressurization while attaching the liquid crystal element or polarizer. Woo also fails to disclose that the encapsulating agent is placed between the first outer substrate and the active liquid crystal element or the polarizer and is placed on side of the active liquid crystal element or the polarizer. The prior art of Nishioka (JP 2010-14901 of record) discloses a step of holding the first outer substrate in a planar state by suction or pressurization at a convex portion of the curved surface substrate; and attaching the active liquid crystal element or the polarizer to one side of the first outer substrate held in the planar state via the encapsulating agent; and releasing the suction or pressurization of the curved surface substrate, to which the active liquid crystal element or the polarizer is attached, to return the first outer substrate to a curved surface state (Nishioka, Figures 1-5 disclose steps of holding the outer substrate in a planar state using suction and then attaching the liquid crystal element 30; Paragraphs 0044-0049). However, Nishioka also fails to disclose that the encapsulating agent is disposed between the first outer substrate and the active liquid crystal element or the polarizer and on the side of the active liquid crystal element or the polarizer. The prior art of Yu (US 2016/0091743 A1 of record) discloses a step of attaching the second outer substrate through the encapsulating agent to an upper part of the active liquid crystal element or the polarizer attached to the one side of the first outer substrate under a state where the suction or pressurization is released and the first outer substrate is returned to the curved surface state (Yu, Figure 3, second outer substrate 200 is attached to active liquid crystal element 3 via encapsulating agent 310 in a state where first outer substrate 100 is already curved; Paragraphs 0038-0047). However, Yu also fails to disclose that the encapsulating agent is disposed to surround the active liquid crystal element or polarizer.
Therefore, Claim 1 is allowed. Claims 3-4, 6-19 are allowed by virtue of their dependence on allowed claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/             Examiner, Art Unit 2871